Citation Nr: 1211454	
Decision Date: 03/29/12    Archive Date: 04/05/12

DOCKET NO.  09-24 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Entitlement to increases in the "staged" ratings (of 30 percent prior to April 16, 2009 and 70 percent from that date) for right hip replacement (avascular necrosis with degenerative changes).

2. Entitlement to a rating in excess of 10 percent for left hip disability (avascular necrosis with degenerative changes).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1988 to October 1990.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the San Diego, California Department of Veterans Affairs (VA) Regional Office (RO) that continued ratings of 30 percent for right hip replacement and 10 percent for left hip avascular necrosis.  In December 2010 the Board remanded the case for additional development.  An interim December 2011 rating decision increased the rating for right hip replacement to 70 percent, effective April 16, 2009; as the rating is less than the maximum under the applicable criteria (and since the Veteran has not expressed satisfaction with the rating) the appeal continues.  See AB v. Brown, 6 Vet. App. 35 (1993).  [That rating decision also granted separate 10 percent ratings for right and left hip limitation of adduction, each effective April 16, 2009; the Veteran has not disagreed with the separate ratings assigned, and they are not before the Board.]  


FINDINGS OF FACT

1. Prior to April 16, 2009 the Veteran's right hip replacement is reasonably shown to have been manifested by moderately severe residuals of weakness, pain, or limitation of motion; residuals of markedly severe weakness, pain, or limitation of motion were not shown.  

2. From April 16, 2009 the Veteran's right hip disability is not shown to have been manifested by painful motion or weakness such as to require the use of crutches.

3. Throughout the appeal period the Veteran's left hip disability has been manifested by pain and some limitation of motion; limitation of flexion to 30 degrees is not shown.

4. A separate 10 percent rating has been assigned for limitation of adduction of each hip.

CONCLUSIONS OF LAW

1. The Veteran's right hip replacement warrants an increased (to 50 percent, but no higher) rating for the period prior to April 16, 2009; a rating in excess of 70 percent from that date is not warranted (apart from the separate rating assigned for limitation of adduction).  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.71a, Diagnostic Code (Code) 5054 (2011).

2. A rating in excess of 10 percent is not warranted for the Veteran's left hip disability (apart from the separate rating for limitation of adduction).  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.59, 4.71a, Code 5252 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000(VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to these claims.  In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).      

The Veteran was advised of VA's duties to notify and assist in the development of his claims prior to their initial adjudication.  A June 2008 letter explained the evidence necessary to substantiate his claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing, and informed him of rating and effective date criteria.  He has received the general-type notice described in Vazquez-Flores, and has had ample opportunity to respond/supplement the record.  It is not alleged that notice in this case was less than adequate.

The Veteran's pertinent treatment records have been secured.  Pursuant to the Board's December 2010 remand the RO arranged for a VA examination in January 2011.  The Board notes that the examination was not wholly responsive to the Board's remand instructions.  First, the examiner did not opine as to the degree of weakness in the Veteran's right hip.  The Veteran is not prejudiced by this omission as a December 2011 rating decision increased the right hip rating under Code 5054 to 70 percent, effective April 16, 2009, encompassing "markedly severe" weakness.  Second, the examiner did not note which Code best reflected the Veteran's left hip disability.  However, the findings reported on examination are adequate to address the criteria for rating the disability under all potentially applicable codes.  Hence, the information is adequate to determine the appropriate rating under the applicable code most favorable (to include any that would have been selected by the examiner as best reflective of the disability picture).  Accordingly, the Board finds that there has been substantial compliance with its December 2010 remand instructions, and that further development for strict compliance is not necessary.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  Notably, the examiner expressed familiarity with the history of the  disabilities, and conducted a thorough examination of the Veteran that is otherwise adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met. 

B. Legal Criteria, Factual Background, and Analysis

In general, disability evaluations are determined by the application of a Schedule of Ratings, which is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities which are rated according to the specific criteria therein.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining, including regarding the degree of disability, is resolved in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

In a claim for an increased rating, "staged" ratings may be warranted where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claims.

The Veteran's post right hip replacement is rated under Code 5054 (for hip replacement (prosthesis)).  Under Code 5054, replacement of the hip with prosthesis warrants a 100 percent rating for a one-year period following implantation of the prosthesis. Thereafter a 30 percent rating is warranted where symptomatology commensurate with less than the criteria for a 50 percent rating is shown.  A 50 percent rating is warranted for moderately severe residuals of weakness, pain, or limitation of motion.  A 70 percent rating is warranted for markedly severe residual weakness, pain, or limitation of motion following implantation of the prosthesis.  A 90 percent rating is warranted following implantation with painful motion or weakness such as to require the use of crutches.  38 C.F.R. § 4.71.

As there is no specific Code for rating avascular necrosis with degenerative changes, the Veteran's left hip disability is rated by analogy to the criteria for rating hip disabilities based on limitation of motion.  See 38 C.F.R. § 4.20.  Limitation of hip motion is rated under Codes 5251, 5252, and 5253 (and 5250 if there is ankylosis, here not shown).  Notably, of these, only Codes 5252 and 5253 provide for ratings in excess of 10 percent.  Under Code 5252 (for limitation of flexion), a 10 percent rating is warranted where limitation is to 45 degrees; a 20 percent rating is warranted where the limitation is to 30 degrees, a 30 percent rating is warranted where the limitation is to 20 degrees; and a 40 percent rating is warranted where the limitation is to 10 degrees.  Under Code 5253, a 10 percent rating is warranted when there is limitation of rotation of the thigh, cannot toe-out more than 15 degrees in the affected leg, or where there is limitation of adduction to the point that the legs cannot be crossed.  A 20 percent evaluation is warranted where there is limitation of abduction, motion lost beyond 10 degrees.  38 C.F.R. § 4.71.

Normal range of motion of the hip is from 0 to 125 degrees of flexion and 0 to 45 degrees of abduction.  38 C.F.R. § 4.71, Plate II.

A July 2006 rating decision granted the Veteran service connection for avascular necrosis of each hip based on a finding that each hip disability was aggravated by service.  The instant claim for increase was received in June 2008.  As was noted, an interim (December 2011) rating decision increased the rating for the right hip (post-replacement) disability to 70 percent, effective April 16, 2009.  

On June 2008 examination on behalf of VA the Veteran reported right hip symptoms of pain, tightness, weakness, stiffness, giving way, lack of endurance, and fatigability.  The pain was characterized as aching sharp, and stiff with radiation to the knee, rated 10 (on a scale of 0-10).  Pain was elicited by physical activity and stress and relieved by medication, hot water soaks, and a heating pad.  If he overexerted himself in a particular activity he had to take medication to be able to work.  He was not receiving any current treatment.  He reported that the symptoms were constant, that he had learned how to deal with them on a daily basis, and that he did not experience any functional impairment from the condition.  The Veteran reported left hip symptoms of weakness, stiffness, giving way, lack of endurance, and fatigability.  The pain was constant, characterized as aching, sharp, and giving way, with radiation to the knee.  The pain was elicited by physical activity and stress and was relieved by rest.  The Veteran's posture was within normal limits but his gait was abnormal with a slight limp.  The left hip showed tenderness and guarding of movement.  Range of motion testing of the right hip revealed flexion to 100 degrees, extension to 30 degrees, adduction to 25 degrees, abduction to 45 degrees, external rotation to 30 degrees, and internal rotation to 40 degrees.  Range of motion testing of the left hip revealed flexion to 90 degrees, with pain at 75 degrees, extension to 15 degrees with pain at 10 degrees, adduction to 10 degrees with pain at 5 degrees, abduction to 30 degrees with pain at 15 degrees, external rotation to 30 degrees with pain at 15 degrees, and internal rotation to 20 degrees with pain at 10 degrees.  The right hip joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  The left hip joint function was additionally limited on repetitive use by 10 degrees due to pain, fatigue, weakness, lack of endurance (with the major functional impact).  

A January 2009 VA outpatient treatment record notes that the Veteran complained of chronic left hip pain.  He reported he fell a day prior due to his leg giving out while walking up stairs.  For exercise he walked two to three times per week for 15 minutes.  Examination of both hips revealed no atrophy.  Left hip examination revealed tenderness to palpation and limited range of motion.  

A February 2009 VA outpatient treatment record notes that the Veteran's exercise was limited due to left hip pain.  

A February 2009 VA outpatient treatment record notes that the Veteran complained of worsening left hip pain that radiated to the knee which had become worse in the last three or four months, and was characterized by a constant and squeezing sensation that was aggravated by activity and alleviated by baths.  Examination of the left hip was normal aside from moderate pain in the lateral side.  

In a February 2009 letter, C.L.G. stated that she has known the Veteran for 20 years, had seen a tremendous change in his physical appearance and a deterioration of his condition, saw his pain first hand, and noticed how he could not play with his kids.  

On April 2009 examination (on behalf of VA) the Veteran reported that he had constant residual right hip pain of an aching nature that was aggravated by activity and prolonged standing and sitting.  His pain was accompanied by weakness, stiffness, giving way, and lack of endurance.  He also had left hip pain with weakness and lack of endurance precluding prolonged standing or walking.  He could not run, jump, stand too long, or participate in physical activity with his children.  The Veteran had a normal posture but an antalgic gait favoring the right.  There were no signs of abnormal weight bearing on foot examination.  Although he was not using a cane to ambulate, he reported that he used one during exacerbations of right hip pain.  On examination both hips were weak.  Range of motion testing of the right hip revealed flexion to 90 degrees, extension to 10 degrees, adduction to 25 degrees, abduction to 30 degrees, external rotation to 45 degrees, and internal rotation to 35 degrees, all limited by pain.  Range of motion testing of the left hip revealed flexion to 120 degrees, extension to 20 degrees, adduction to 25 degrees, abduction to 45 degrees, external rotation to 60 degrees, and internal rotation to 35 degrees, all limited by pain.  There were no additional limitations of motion on repetitive testing of the hip.  

On January 2011 VA examination the examiner noted that the Veteran walked with a limp and had difficulty with prolonged standing and sitting due to his bilateral hip condition (which continued to get progressively worse).  The Veteran reported hip joint symptoms of pain, weakness, and decreased speed of joint motion, as well as stiffness in the left hip.  He was able to stand for between one and three hours and could walk a quarter of a mile.  He used a brace intermittently but frequently.  The examiner noted that the Veteran had an antalgic gait.  Examination of the hips revealed tenderness and guarding of movement in both hips, and crepitus in the left hip.  Left hip range of motion testing revealed flexion to 50 degrees, extension to 10 degrees, abduction to 30 degrees, inability to cross left leg over right, and ability to toe out greater than 15 degrees, all with objective evidence of pain with active motion.  Right hip range of motion testing revealed flexion to 80 degrees, extension to 20 degrees, abduction to 30 degrees, inability to cross right leg over left, and ability to toe out greater than 15 degrees, all with objective evidence of pain with active motion.  There was objective evidence of pain following repetitive motion without additional limitations.  There was no ankylosis of hip joints.  The Veteran worked as a warehouseman but reported having trouble maintaining his employment with various companies due to his bilateral hip condition.  The examiner noted that the disability had significant effects on the Veteran's usual occupation, causing increased absenteeism, decreased mobility, problems with lifting and carrying, weakness, fatigue, decreased strength, and lower extremity pain.  There were moderate effects on chores, shopping, and traveling, and severe effects on exercise (with sports precluded).         

	Right hip

At the outset the Board notes that the Code 5054 criteria contemplate weakness, pain, or limitation of motion, and that considering such manifestations as a basis for a separate of higher rating with respect to the right hip would violate the 38 C.F.R. § 4.14 prohibition against pyramiding.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Furthermore, the  right hip is not ankylosed or manifested by pathology such as femur fracture or flail joint; therefore, ratings under Codes 5250, 5254, or 5255 are not appropriate.  Finally, limitation of adduction has been separately rated by the RO (and is not for consideration herein).

      Prior to April 16, 2009

On June 2008 VA examination the Veteran reported pain and weakness in the right hip.  The pain was constant and rated 10/10.  Hip flexion was limited to 100 degrees and his gait was abnormal with a slight limp.  The Code 5054 criteria for the next higher (50 percent rating) require moderately severe residuals of weakness, pain, or limitation of motion.  The Board finds that the evidence (and in particular the reports of pain by the Veteran) reasonably shows that the right hip disability picture throughout prior to April 16, 2009 is consistent with moderately severe residuals, warranting the next higher, 50 percent, rating.  However, the record does not shown that such residuals rose to the level of being markedly severe.  Notably, while he reported that the symptoms are constant, he has also stated that he did not experience any functional impairment from the condition.  And January 2009 examination found no atrophy.  Accordingly, a 50 percent (but no higher) rating is warranted for the period prior to April 16, 2009.  
	From April 16, 2009

A 70 percent rating (reflecting markedly severe residual weakness, pain, or limitation of motion) has been assigned for this period.  What distinguishes the criteria for the next higher (90 percent) schedular rating for the disability from the criteria for the 70 percent rating is that the residual pain, weakness, or limitation of motion must be such as to require the use of crutches.  On April 2009 examination, it was noted that the Veteran did not even use a cane to ambulate (although he reported that he did use one during periods of exacerbated right hip pain).  And on January 2011 examination he reported that he used a brace (intermittently, but frequently).  He could stand for one to three hours, and walk a quarter of a mile.  At no time during the evaluation period is he shown to have required the use of crutches to ambulate.   Accordingly, a rating in excess of 70 percent under Code 5054 is not warranted from April 16, 2009.  

      Left Hip

The Veteran's left hip is not shown to be ankylosed or manifested by pathology such as femur impairment or flail joint, the criteria under Codes 5250, 5254, and 5255 do not apply.  Notably, he was granted a separate 10 percent rating for limitation of adduction under Code 5253.  That rating is not before the Board.  

Under Code 5252 the next higher (20) percent rating requires limitation of flexion to 30 degrees.  On June 2008 VA examination the Veteran's left hip flexion was to 90 degrees, with pain at 75 degrees (at that point still far short of the limitation required for a 20 percent rating), without additional limitations on repetitive motion.  On April 2009 examination (on behalf of VA) left hip flexion was to 120 degrees, with no additional limitations of motion on repetitive testing of the hip.  On January 2011 VA examination left hip flexion was to 50 degrees, without additional limitations on repetitive motion.  At no time during the appeal period has the Veteran's left hip disability been manifested by limitation of flexion to 30 degrees, even with DeLuca factors considered.   Accordingly, the next higher (20 percent) rating under Code 5252 is not warranted at any time during the appeal period. 

The Board has considered all of the criteria for rating hip disability and the Veteran's left hip disability does not warrant a rating in excess of 10 percent at any time during the appeal period under any applicable criteria.  See 38 C.F.R. § 4.20.

The Board has also considered whether referral for extraschedular consideration is warranted.  There is no objective evidence of symptoms of and/or impairment due to the right and left hip disabilities not encompassed by the schedular ratings assigned.  Notably, the level of functioning shown (the Veteran works in physically demanding employment, can stand up to three hours, and is able to walk a quarter of a mile) does not suggest that there might be manifestations not recognized by the schedular ratings assigned.  Therefore, the schedular criteria are not inadequate, and referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008). 

Finally, as the Veteran works as a warehouseman and has not alleged unemployability due to his service-connected hip disabilities, the matter of entitlement to a total rating based on individual unemployability is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). 


ORDER

An increased (to 50 percent, but no higher) rating is granted for the Veteran's post total hip replacement right hip avascular necrosis, for the period prior to April 16, 2009, throughout, subject to the regulations governing payment of monetary awards; a rating in excess of 70 percent from that date is denied.

A rating in excess of 10 percent for left hip avascular necrosis disability is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


